GLOBAL CUSTODY AGREEMENT This AGREEMENT is effective as of July 1, 2007, and is between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION ("Bank") and EMERGING MARKETS GROWTH FUND, INC. ("Customer"). WHEREAS, Customer is or may be organized with one or more series of shares, each of which shall represent an interest in a separate investment portfolio of cash, securities and other assets; WHEREAS, Customer desires to appoint, in accordance with the provisions of the Investment Company Act of 1940, as amended (the "1940 Act"), and the rules and regulations thereunder, Bank as custodian on behalf of itself or those of its existing or additional series of shares (each such investment portfolio being referred to hereinafter as a “Portfolio”), and Bank has agreed to act as custodian for the Portfolios under the terms and conditions hereinafter set forth; NOW THEREFORE, Bank and Customer agree as follows: 1. Appointment of Custodian; Customer Accounts. Customer hereby appoints Bank as its custodian for each Portfolio.Bank hereby accepts such appointment.Bank, acting as “Securities Intermediary” (as defined in Section 2 hereof) shall establish and maintain the following accounts in the name of Customer on behalf of each Portfolio: (a)a Custody Account for Securities and other Financial Assets (as such terms are defined in Section 2 hereof); and (b)an account (“Deposit Account”) for any and all cash in any currency received by Bank or its Subcustodian (as defined in Section 4 of this Agreement) for the account of the Portfolio, which cash shall not be subject to withdrawal by draft or check. Customer warrants its authority on behalf of each Portfolio to: (i) deposit the Financial Assets and cash (collectively, “Assets”) received in the Custody Account or the Deposit Account, as the case may be (collectively, “Accounts”) and (ii) give Instructions concerning the Accounts and such Instructions shall be clear as to which Portfolio they relate.Bank may deliver Financial Assets with different certificate number(s) but which are otherwise identical in all respects (including, without limitation, any related CUSIP, ISN, rights and privileges) to Financial Assets deposited in the Custody Account. Bank shall be accountable under the terms of this agreement to the Customer for all Assets held in the Accounts and shall take prompt and appropriate action to remedy any discrepancies with respect to such Assets. Upon written agreement between Bank and Customer, additional Accounts may be established and separately accounted for as additional Accounts hereunder. 2.Definitions. As used herein, the following terms shall have the following respective meanings: (a)“Affiliate” shall mean an entity controlling, controlled by, or under common control with, another entity. (b)“Authorized Person" shall mean an employee or agent (including an investment manager) designated by prior written notice from Customer or its designated agent to act on behalf of Customer hereunder.Such persons shall continue to be Authorized Persons until such time as Bank receives Instructions from Customer or its designated agent that any such employee or agent is no longer an Authorized Person. (c)“Certificated Security” shall mean a Security that is represented by a certificate. (d)“Custody Account” shall mean each custody account on Bank’s records to which Financial Assets are or may be credited pursuant hereto. (e)“Eligible Foreign Custodian” shall have the meaning assigned thereto in Rule 17f-5 (and shall include any entity qualifying as such pursuant to an exemp­tion, rule or other appropriate action of the U.S. Securities and Exchange Commission). (f)“Eligible Securities Depository” shall have the meaning assigned thereto in Rule 17f-7 (and shall include any entity qualifying as such pursuant to an exemption, rule or other appropriate action of the U.S. Securities and Exchange Commission). (g)“Eligible Contract” shall mean a currently effective written contract between Bank and a Subcustodian satisfying the requirements of paragraph (c)(2) of Rule 17f-5 (including any amendments thereto or successor provisions). (h)“Entitlement Holder” shall mean the person on the records of a Securities Intermediary as the person having a Securities Entitlement against the Securities Intermediary. (i)“Financial Asset” shall have the meaning assigned thereto in Article 8 of the Uniform Commercial Code, which, as of the date hereof, generally means: (i)a Security; (ii)an obligation of a person or a share, participation or other interest in a person or property or enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or (iii)any property that is held by a Securities Intermediary for another person in a Securities account if the Securities Intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under Article 8 of the Uniform Commercial Code.As the context requires, the term means either the interest itself or the means by which a person’s claim to it is evidenced, including a Certificated Security or an Uncertificated Security, a Security certificate, or a Security Entitlement.Financial Asset shall in no event mean cash. (j)“Foreign Assets” shall have the meaning assigned thereto under Rule 17f-5, which, as of the date hereof, means any investments (including foreign currencies) for which the primary market is outside the United States, and any cash and cash equivalents that are reasonably necessary to effect Customer’s transactions in those investments. (k)“Instructions" shall mean instructions of any Authorized Person received by Bank, via telephone, telex, facsimile transmission, bank wire or other teleprocess or electronic instruction or trade information system (which may include Internet-based systems involving appropriate testing and authentication) acceptable to Bank which Bank believes in good faith to have been given by, or under the direction of, Authorized Persons.The term "Instructions" includes, without limitation, instructions to sell, assign, transfer, deliver, purchase or receive for the Custody Account, any and all stocks, bonds and other Financial Assets or to transfer funds in the Deposit Account. (l)“Local Practice” shall mean the customary securities trading or securities processing practices and procedures generally accepted by Institutional Investors in the jurisdiction or market in which the transaction occurs, including, without limitation: (i) delivering Financial Assets to the purchaser thereof or to a dealer therefor (or an agent for such purchaser or dealer) with the expectation of receiving later payment for such securities from such purchaser or dealer; (ii) delivering cash to a seller or a dealer (or an agent for such seller or dealer) against expectation of receiving later delivery of purchased Financial Assets; or (iii) in the case of a purchase or sale effected through a securities system, in accordance with the rules governing the operation of such system. (m)“Institutional Investor” shall mean a major commercial bank, corporation, insurance company, or substantially similar institution, which, as a substantial part of its business operations, purchases and sells Financial Assets and makes use of global custodial services. (n)“Intermediary Custodian” shall mean any subcustodian that is a Securities Intermediary and is qualified to act as a custodian. (o)“Riders” shall have the meaning assigned thereto in Section 16(f) of this Agreement. (p)“Rule 17f-5” shall mean rule 17f-5 under the 1940 Act, including any amendments thereto or successor rules. (q)“Rule 17f-7” shall mean rule 17f-7 under the 1940 Act, including any amendments thereto or successor rules. (r)“Security” shall have the meaning assigned thereto in Article 8 of the Uniform Commercial Code, which, as of the date hereof, generally means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer: (i)which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer; (ii)which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and (iii)which: (A)is, or is of a type, dealt in or traded on securities exchanges or securities markets; or (B)is a medium for investment and by its terms expressly provides that it is a security governed by Article 8 of the Uniform Commercial Code. (s)“Securities Depository” means a clearing corporation that is registered with the U.S.
